Title: To Thomas Jefferson from James Monroe, 1 June 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            June 1. 1798. Richmond.
          
          I have yours of 21. ulto. and very sincerely thank you for the interest you take in what concerns my welfare, of which indeed I have heretofore had so many proofs as long since to have ceased to make acknowledgments. The cause of irritation to wh. you allude is indeed a serious one, considering the station from whence it emanated: considering the person, only an object of contempt. I had seen the paper only the day before I got yr. letter, having lately arrived here. For the present however I cannot enter on the subject, or the other to wh. I refer. I will do it by the post wh. departs the day after to morrow. I beg of you to deliver the enclosed to Mr. Dawson & believe me yr. very affectionate
          friend & servant
          
            Jas. Monroe
          
        